DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/31/2022 has been entered. Claim(s) 1-14 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 03/31/2022. 
Election/Restrictions
Claims 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A). 
Regarding Claim 1 and 10-11 and 14, Cairns teaches a bronze-polytetrafluoroethylene compound, comprising a sintered (Col. 3, Lines 35-40) mixture of bronze particles (abstract) and polytetrafluoroethylene (Col. 2, Lines 25-30), Regarding the limitation of the amount of the bronze particles is from 40 to 60 mass%, and the amount of the polytetrafluoroethylene is from 60 to 40 mass%, based on the total mass of the bronze particles and the polytetrafluoroethylene; Cairns teaches the composition comprises 40-95% PFTE and 1-35% bronze particles by volume (calculated as 0.4-77% Bronze and 22-99.5% PFTE respectively by mass of both); these ranges are considered to encompass the claimed ranges of 40-60% bronze by weight (density assumed to be 8.75 g/cm3) and 40-60% PFTE by weight (density assumed to be 2.2 g/cm3) (Claim 1) and the claimed 10 limitation of 40-50% bronze, 40-50% PFTE; and the claim 11 limitation of 40-45% bronze and 60-55% PFTE. 
Regarding the limitation that the bronze particles have an elemental composition consisting of: Sn in an amount of from 10 to 30 mass%; Zn in an amount of from 2 to 20 mass%; and one of the following elements: Al in an amount of from 0.1 to 5 mass%; or P in an amount of from 0.01 to 0.4 mass%, with the remainder consisting of Cu and inevitable impurities, Cairns is silent regarding the composition of the bronze; however, Tanaka teaches a wear resistant bronze alloy [0001] with a composition including 15-25% Sn, 0-5% Zn, and 0-2% P and balance copper [0016] overlapping or encompassing the claimed ranges for Sn, Zn, P and Cu. (See Table 1, Examples 1-3). The copper alloy is used to lower the melting point of the composite material and increases the hardness and toughness of the composite [0029]. Therefore, an ordinary artisan would have been motivated to use the claimed composition for the bronze composition in the composite of Cairns for the purpose of lowering the melting point of the composite and increasing the hardness and toughness of the composite. 
Cairns does not teach the bronze particles have a surface coating
Regarding Claim 6, Tanaka teaches Sn of 15-25%, overlapping with the claimed range of 10 to 20 mass%.
Regarding Claim 7, Tanaka teaches Sn of 15-25%, overlapping with the claimed range of 10 to 15 mass%.
Regarding Claim 8, Tanaka teaches Zn of 0-5%, overlapping with the claimed range of Zn is from 2 to 10 mass%.
Regarding Claim 9, Tanaka teaches Zn of 0-5%, encompassing the claimed range of Zn from 2 to 5 mass%.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A) and further in view of McMeekin et al. (US6461679B1). 
Regarding Claim 2, and claim limitation of the bronze particles having a particle size of 100 μm or more is at most 5%, Cairns does not teach the particle size of the bronze particles, however McMeekin teaches a bearing material of PTFE mixed with inorganic filler (abstract) where inorganic particulate filler is preferably used with a particle size of 0.1-10 microns, (col. 2, Lines 42-59) where the inorganic filler is used in this size to improve the strength and wear resistance (Col. 3, Lines 1-4). Therefore, one of ordinary skill in the art would have been motivated to use the inorganic bronze filler particles of Cairns in the claimed range for the purpose of improving mechanical strength and wear resistance. 
Regarding Claim 3, and the claim limitation of the bronze particles having a particle size of 50 um or more is at most 5%, Cairns does not teach the particle size of the bronze particles, however McMeekin teaches a bearing material of PTFE mixed with inorganic filler (abstract) where inorganic particulate filler is preferably used with a particle size of 0.1-10 microns, (col. 2, Lines 42-59) where the inorganic filler is used in this size to improve the strength and wear resistance (Col. 3, Lines 1-4). Therefore, one of ordinary skill in the art would have been motivated to use the inorganic bronze filler particles of Cairns in the claimed range for the purpose of improving mechanical strength and wear resistance. 



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A) and further in view of Saito et al. ("The influence of filler geometrical shape on the friction and wear of particle filled polymers." Science and Engineering of Composite Materials 6.2 (1997): 95-110.). 
Regarding Claim 4 and 5, and the bronze particles being irregularly shaped or spherically shaped, Cairns does not teach the shape of the bronze particles, however, Saito teaches the particles fillers such as bronze can be blended with polymers such as PFTE (abstract) and spherical particles (shape index of 1.1) and irregular particles (shape index of 1.4 and 1.8) (abstract) can be used in forming a bearing composite material with improved wear rate (Figure 7). Therefore, one of ordinary skill in the art would have been motivated to use spherical or irregular shaped bronze particles in the composite of Cairns for the purpose of forming a bearing composite with improved wear rate. 
Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
Regarding the Cairns reference, applicant argues that Cairns does not teach bronze in the broad range of 0.1-35%, and instead teaches a composition with 27% bronze which had an inferior wear rate, and therefore does not teach or suggest that higher concentrations of bronze would be expected to provide suitable wear. Cairns therefore teaches away from use bronze in the claimed range and not in higher concentrations. 
This is not convincing. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (See MPEP 2123 (I-II). Simply because the prior art teaches a bronze composition that is inferior to other compositions, does not negate the fact that the prior art still teaches the disclosed bronze composition in the claimed range. A composition with a bronze composition of 27% by volume (balance PFTE) is equal to 59% by mass of bronze is considered to read on the claimed range of 40-60% bronze by mass. 
Regarding the combination of Cairns and Tanaka, applicant argues that the Tanaka reference expressly requires Si in a range of 10% or less and Mn in a range of 5% or less whereas the claimed invention does not include Si and Mn with its “consisting” language. This is however, not persuasive. The rejection relies on the combination of Cairns and Tanaka, where the Tanaka reference is used for its teaching of a wear resistant bronze alloy [0001] with a composition including 15-25% Sn, 0-5% Zn, and 0-2% P and balance copper [0016]. Further, the Tanaka references explicitly teaches inventive examples in Table 1 which contain only Cu, Sn, Zn and P (See first 3 examples); therefore, it is not convincing that Tanaka must require Si and Mn, and these elements are considered optional or preferred embodiments. 
Lastly, applicant argues that Tanaka does not teach a sintered mixture of bronze and polytetrafluoroethylene as the bronze of Tanaka is melted not sintered. This is not convincing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Cairns already teaches that bronze is sintered with polytetrafluoroethylene particles; the Tanaka reference is merely used to show a specific composition of bronze that could be used for its physical properties regardless if the material is melted or sintered. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735